NO. 07-10-0005-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                                APRIL 28, 2010

                        ______________________________


                         ALLAN W. SHEPHERD, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                       _________________________________

               FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2009-424,407; HONORABLE JIM BOB DARNELL, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Following an open plea of guilty to aggravated assault on a family member with a deadly weapon, Appellant, Allan Shepherd, was convicted and a jury sentenced him to ten years confinement.  Appellant timely filed a notice of appeal challenging his conviction.
	Pending before this Court is Appellant's Motion to Dismiss Appeal in which he requests that his notice of appeal be withdrawn and the appeal be dismissed.  As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and his attorney.  No decision of this Court having been delivered, the motion is granted and the appeal is dismissed.  No motion for rehearing will be entertained and our mandate will issue forthwith.
Accordingly, the appeal is dismissed.
							Patrick A. Pirtle
							      Justice
Do not publish.